Citation Nr: 1810631	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder, anxiety, and a panic disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2011 to June 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  

The reopened claim of service connection for a psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since the final February 2012 rating decision that denied service connection for a psychiatric disorder.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

Historically, the Veteran claimed service connection for a psychiatric disorder in 
July 2011; in a February 2012 rating decision, the AOJ denied service connection for a psychiatric disorder, to include a personality disorder and an adjustment disorder, noting there was no evidence showing a link between these disorders and the Veteran's service.  The Veteran was notified of that decision in a February 2012 letter.  The Veteran did not submit any new and material evidence or a notice of disagreement within one year of that letter.  

As no new and material evidence was received during the appeal period following the letter, the February 2012 rating decision became final.  See 38 C.F.R. 
§ 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of notification letter, the February 2012 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  

The Veteran filed her claim to reopen her psychiatric disorder claim in April 2013; in conjunction with her claim, the Veteran submitted an opinion from her private treating psychiatrist, which stated she had been diagnosed with a generalized anxiety disorder, PTSD, and a panic disorder, and that these conditions were related to her military service.  Additionally, the Veteran reported three stressful incidents that occurred during her service that she believed contributed to her diagnosis of PTSD.  Further, she submitted a second opinion from her treating physician that disagreed with the Veteran's previous diagnosis of a personality disorder.  Thus, the  Board concludes that new and material evidence has been received which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder, and this claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder has been received, that claim is reopened, and to this extent, the appeal of that issue is granted.  



REMAND

As discussed above, the claim of service connection for a psychiatric disorder has been reopened; however, it appears there are still outstanding private treatment records that are pertinent to the claim.  First, at the Veteran's January 2012 VA examination, the examiner noted the Veteran had been treated in September and November 2011 by a private psychiatrist, Dr. J., at the Clayton Center.  Additionally, an April 2013 statement by Dr. O.A. of StrongTower Behavioral Healthcare, LLC indicated the Veteran had also received psychiatrist treatment at this facility.  Further, an April 2017 statement by Dr. D.H. stated the Veteran had received psychiatric treatment at her office since early March 2017.  After review of the claims file, Board cannot locate any treatment records from these facilities, and it appears that the RO has yet attempted to obtain these records.  Thus, a remand is necessary in order to obtain these outstanding private treatment records.

Moreover, the Veteran last underwent a VA psychiatric examination in January 2012.  The examiner diagnosed the Veteran with a personality disorder and an adjustment disorder with depressed mood, but opined that these psychiatric disorders were not related to her military service.  In support, he noted that the Veteran evidenced a longstanding history of identity disturbance, emotional dysregulation, relationship instability, and impulsivity, and that these characteristics were most consistent with a personality disorder.  Further, he stated that the Veteran's adjustment disorder seemed most clearly linked to her current stressors, to include unstable housing and income, and was not specifically related to her service.  

However, the Board cannot find the January 2012 examination and opinion to be adequate.  Subsequent to this examination, the Veteran submitted opinions from three different treating psychiatrists, which stated the Veteran had been additionally diagnosed with PTSD, an anxiety disorder, and a panic disorder.  Additionally, in a July 2013 opinion by Dr. O.A., he specifically disagreed with the January 2012 VA examiner's diagnosis of a personality disorder.  Further, since the January 2012 examination, the Veteran reported three stressful incidents that occurred during her service, to include witnessing two male recruits die in April and May 2011, as well as being a victim of an assault; she also submitted an April 2017 statement from Dr. D.H., a private psychologist, that potentially links her claimed stressors to her diagnosis of PTSD.  

Thus, based on the above new evidence, the Board finds a remand is necessary in order to obtain a new VA psychiatric examination and adequate medical opinion, that addresses the Veteran's new psychiatric diagnoses, her reported stressors, and the three opinions from her private treating psychiatrists.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Lastly, as noted above, the Veteran submitted a statement in support of her PTSD claim in which she reported three stressful incidents that occurred during her service, to include witnessing two male recruits die in April and May 2011, as well as being a victim of an assault.  The RO has not yet attempted to verify these reported stressors; thus, on remand, the RO should attempt to corroborate the alleged stressors with official sources, including the JSRRC, as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from any VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain the outstanding treatment records from Dr. J., at the Clayton Center, Dr. O.A. of StrongTower Behavioral Healthcare, LLC, and Dr. D.A., and associate those records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.  

3.  Schedule the Veteran for a VA psychiatric examination in order to determine whether any current psychiatric disorder is related to military service.  

Following a review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal period, to include an adjustment disorder, PTSD, an anxiety disorder, and a panic disorder.  

If PTSD is diagnosed on examination, the examiner must identify the stressor or stressors upon which the diagnosis is based.  

For each psychiatric disorder found, to include an adjustment disorder, PTSD, an anxiety disorder, and a panic disorder, the examiner should provide an opinion regarding whether each disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include her noted treatment and diagnosis of anxiety during service.

The examiner should specifically discuss the Veteran's previous VA examination in January 2012 as well as the April 2013, July 2013 and April 2017 opinions by the Veteran's private treating psychiatrists, to include the noted diagnoses of PTSD, anxiety, and a panic disorder.

All opinions must be accompanied by an explanation.  If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any indicated development, to include verification of stressors, as appropriate, if PTSD is diagnosed, the AOJ should review the claims file and readjudicate the Veteran's appeal.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


